Citation Nr: 0531965	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-41 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served in the Army of the United States 
Philippine Scouts from June 1946 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
residuals of a head injury.  The Board notes that following 
those rating decisions a Notice of Disagreement (NOD) was 
determined to have been filed in September 2004; a Statement 
of the Case (SOC) was issued in November 2004 and a timely 
substantive appeal was received by the RO shortly thereafter.  

There is a question of whether a timely NOD was filed.  A 
review of the claims file shows that in January 2004, the 
veteran submitted correspondence and additional evidence, 
which the RO apparently construed as a new claim for service 
connection for residuals of a head injury, although it did 
not indicate that the June 2003 rating decision was final, 
requiring the submission of new and material evidence to 
reopen it.  See 38 C.F.R. § 3.156.  In the Board's judgment, 
the January 2004 statement from the veteran meets that 
regulatory criteria for a NOD under the applicable 
regulation, 38 C.F.R. § 20.201 (2005).  Therefore, the 
veteran's current claim on appeal has ben pending since he 
filed it in October 2002.

In November 2005, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the case on the docket due 
to advancing age pursuant to 38 U.S.C.A.§ 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The contemporaneously recorded medical evidence first 
shows residuals of a head injury decades after service and 
only after work-related head trauma in 1995; the 
preponderance of the competent evidence is against a nexus 
between any current disability and an alleged in-service head 
injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his initial claim after the enactment of 
the VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the June 2003 and January 2004 
rating decisions on appeal, the November 2004 SOC, and 
various SSOCs, including the most recent dated in May 2005, 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.

VCAA notice letters dated in November 2002 and August 2005 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  Additional correspondence, including 
a letters dated in February 2003, requested specific 
evidence.  The Board finds that these documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was provided to the veteran before and after the 
initial rating decision on appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The August 2005 VCAA notice letter 
requested that, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
Board notes that in May 2005, the veteran submitted a signed 
form indicating that he had no more evidence to submit and 
requesting that his case be certified to the Board 
immediately.  Under these circumstances, the failure to use 
the exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the service medical records, SGO's and 
any morning or sick reports have been requested but are 
unavailable.  Following a request for these records in 2001, 
the National Personnel Records Center (NPRC) indicated that 
the service medical records and SGO's (reports from the 
Surgeon General's Office) were probably destroyed in the fire 
that occurred there in 1973.  A second request for service 
medical records made in 2003 also requested a search for 
morning reports and any reference to a head injury.  In May 
or June 2003 a response indicating that no sick or morning 
reports from the veteran's unit (Btry C, 88th FA BN, 12th 
Division) were found.  The Board finds that VA has made 
reasonable attempts to obtain the service medical records and 
has obtained all available post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that the medical evidence currently of record 
is sufficient to make a decision on this claim.  In the 
absence of any competent contemporaneously recorded evidence 
of a head during service or of residuals of the claimed in-
service head trauma more proximate to service, and given the 
clear evidence of an head injury which occurred decades post-
service during the course of the veteran's employment in 1995 
and with no competent medical evidence suggesting a link 
between a current disability and the claimed in-service head 
injury, there is no duty to provide a medical opinion.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

During the pendency of her claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, supra.




II.  Factual Background

In October 2002, the veteran filed an original claim for 
service connection for residuals of a head injury.  He 
reported that in December 1946 he was operating a switch 
board when he was hit on the head by a dried branch of a big 
tree, while 155 Howitzers were being tested in the vicinity.  

The veteran's service medical records (SMRs) are unavailable 
and, as noted above, reasonable attempts have been made to 
obtain them or alternative records dated during that time 
(e.g., morning or sick call reports).  Pursuant to a request 
for the SMRs in 2001, the NPRC indicated that there were no 
SMR's or SGO's due to the 1973 fire.  A second request for 
service medical records made in 2003 also requested a search 
for morning reports and any reference to a head injury.  In 
May or June 2003 a response indicating that no sick or 
morning reports from the veteran's unit (Btry C, 88th FA BN, 
12th Division) were found.

The record does include a WD 53 Form, Honorable Discharge 
Report, received in May 1996, which shows that the veteran 
served from June 1946 to March 1949, with an MOS of 
switchboard operator.  The form also shows that that he had 
received no wounds in action and had no prior service.  

Private medical records reflect that in June 1995 the veteran 
sustained a head injury during the course of his employment 
in building maintenance.  Reports reflect that he bumped his 
head on a ledge.  The record includes a February 1996 
statement, which reflects that the veteran had filed a 
worker's compensation claim for that injury and that 
liability had been accepted.

Private medical records from St. Francis Hospital show that a 
CT scan of the head was performed in October 1995, which 
revealed no distinctive evidence of acute intracranial 
injury.  A record dated in early 1996 indicates that the 
veteran had a medical history of a minor work-related head 
injury in 1995 with post-traumatic dizziness.  

The veteran was seen by Dr. L. in October 1997 for evaluation 
of his dizziness.  The veteran complained of intermittent 
dizziness since 1995.  An impression of vestibular 
dysfunction was made.  Dr. L. opined that the veteran's 
dizziness was most likely secondary to vestibular dysfunction 
and possible Meniere's disease.

Private medical records of Dr. D., Dr. Y., Dr. C., Dr. T., 
Dr. M., and private hospitals dated from 1996 to 2000, 
document that the veteran was treated for various conditions 
including rectal bleeding, renal cysts, epigastric pain, 
dizziness, headaches, cataracts, osteoarthritis, cardio-
vascular conditions, and hearing loss.

The claims file also includes a private medical assessment 
from Dr. A., received in October 2002.  The clinician 
indicated that the veteran had been under his medical care 
since December 2000 for recurrent headaches and dizziness.  
The physician noted that the illness started during WWII or 
sometime in 1946, when the veteran was hit on the head by a 
dried branch of a tree, knocking him unconscious.  Dr. A. 
indicated that the veteran had suffered mental lapses since 
then and also reported that from 1958 to 1991, he had treated 
the veteran for recurrent dizziness and headache.  A 
diagnosis of mental lapses due to old head trauma was 
recorded.

Additional medical records from Dr. A. were requested by the 
RO in February 2003, but no additional records were forwarded 
for the record.  The only additional records from Dr. A. were 
prescription forms dated in November 2003.  

In October 2003, the veteran submitted a personal statement, 
allegedly dated in December 1947, indicating that his head 
injury occurred on December 23, 1946.  A witness also 
provided a statement attesting to the veteran's account and 
also allegedly dated in December 1947.  The portions of the 
statements relating to the date of the alleged in-service 
head injury appear as different type.  In the case of the 
service comrade, part of a date was covered with white-out 
and the December 23, 1946 date was typed over the white-out.  

In September 2004, the veteran submitted a second copy of a 
WD 53 Form, Honorable Discharge Report, which sows that 
"head injury-23 Dec. 46" was typed in the wounds received 
in action part of the form.  It is apparent that this entry 
was typed on top of the word "none", and it is the latter 
word that appears in this section of the WD 53 Form that was 
obtained by the RO in May 1996.

III.  Pertinent Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
38 C.F.R. § 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  




IV.  Analysis

In this case, the service medical records are not available.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his claim.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  The Board's analysis of this veteran's claim 
is undertaken with this duty in mind.

The veteran maintains that he sustained a head injury on 
December 23, 1946, when a dried tree limb fell on his head.  
It is clear that in June 1995 the veteran sustained a head 
injury during the course of his employment in building 
maintenance, for which he sought and received worker's 
compensation.  From that point forward, the record contains 
clinical records documenting periodic complaints of dizziness 
and headaches.  

The evidence dated contemporaneous with the veteran's 
discharge from service is minimal.  The Board notes that the 
record contains a WD 53 Form, Honorable Discharge Report, 
received in May 1996, which indicates that the veteran served 
from June 1946 to March 1949, with an MOS of switchboard 
operator.  It was also recorded on this form that he had 
received no wounds in action and had no prior service.  
However, a subsequently submitted version of that form (2003) 
contained a notation that the veteran sustained a head injury 
on December 23, 1946.  That form appears to have been altered 
as the notation of the alleged in-service head injury was 
typed over the word "none"; the WD 53 Form obtained by the 
RO from the service department years earlier had the word 
none and there was no reference to a head injury.  Under 
these circumstances, and considered the fact that the second 
form was submitted by the veteran, as opposed to any official 
source making a correction, the Board finds that the second 
WD 53 Form submitted by the veteran is of no probative value.

The record also contains statements from the veteran and a 
witness attesting to the incurrence of a head injury in 
service, allegedly dated in December 1947, but not submitted 
for the record until October 2003, more than 50 years later.  
Again this evidence appears to have been tampered with, as 
the part relevant to the date is clearly of different type 
and in the case of the witness' statement, it is typed over 
white-out.  There statements are not credible under such 
circumstances.  

The only other relevant evidence that purports to support the 
contended causal relationship consists of a medical statement 
submitted by Dr. A.  The physician essentially reported that 
the veteran had been under his medical care since December 
2000 for recurrent headaches and dizziness.  The physician 
opined that the veteran's illness started during WWII, 
sometime in 1946, when he (the veteran) was hit in the head 
by a dried branch of a tree, knocking him unconscious.  Dr. 
A. indicated that the veteran had suffered mental lapses 
since then and also reported that from 1958 to 1991, he had 
treated the veteran for recurrent dizziness and headache, 
which appears to conflict with his earlier statement in the 
same document regarding dates of treatment.  A diagnosis of 
mental lapses due to old head trauma was made.

It is significant that Dr. A.'s opinion was based solely upon 
statements made by the veteran, and that it failed to 
reference or account for the 1995 head injury.  The Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann, supra; Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).   

Moreover, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
That is, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that the record contains other medical 
opinions which etiologically link the veteran's headaches and 
dizziness with his 1995 head injury, which is well 
documented, or secondary to vestibular dysfunction and 
possible Meniere's disease.  This evidence obviously weighs 
against the claim.

The Board is aware that the service medical records are 
unavailable.  However, there is no competent 
contemporaneously recorded credible evidence of any residuals 
of a head injury until decades post-service and only after an 
undisputed post-service industrial head injury in 1995.  

The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology, and the veteran 
has alleged that he has suffered from residuals of a head 
injury since service.  However, in a merits context, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is a large gap in evidence of 
treatment for a head injury/residuals from discharge in 1949 
until 1995, when a post-service head injury unquestionably 
occurred.  While Dr. A. indicates that he treated the veteran 
for residuals of a head injury from 1958 to 1991, when those 
records were requested, he did not submit any, nor did the 
veteran.  Moreover, even if Dr. A. had treated the veteran 
for a head injury during that time, it would still, at the 
earliest, have been 9 years after service.  The record does 
not contain, nor has the veteran identified any medical 
evidence dated within the first decade after his alleged 
injury which documents complaints, treatment or a diagnosis 
related to his reported in-service head injury.  In essence, 
the veteran's assertions of continuity and chronicity of a 
head injury are unsupported.  

The lack of any documentation of wounds or injuries on the WD 
Form 53, as well as the absence of any medical records of a 
diagnosis or treatment for a head injury until decades after 
service, is probative evidence against the claim.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).

The currently claimed residuals of a head injury have not 
been linked by competent evidence or opinion to the veteran's 
period of service.  The requirement of an evidentiary showing 
of such a relationship has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.

In summary, the contemporaneously recorded medical evidence 
first shows residuals of a head injury decades after service 
and only after work-related head trauma in 1995.  The 
preponderance of the competent evidence is against a nexus 
between any current disability and an alleged in-service head 
injury.  As the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not applicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.  







ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


